   Case 2:19-cv-00328-MHT-JTA Document 14 Filed 11/16/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


PHILLIPPI S. LOWE,                 )
                                   )
     Plaintiff,                    )
                                   )           CIVIL ACTION NO.
     v.                            )             2:19cv328-MHT
                                   )                  (WO)
STATE OF ALABAMA,                  )
                                   )
     Defendant.                    )

                               OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff filed this

lawsuit claiming that employees of Alabama’s Department

of Human Resources violated his constitutional rights.

The complaint is very poorly drafted, and as a result,

it is difficult to understand plaintiff’s claims.                      This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

case be dismissed with prejudice for seeking monetary

relief    against   defendants         who    are    immune    from    such

relief.      Also     before     the         court    are     plaintiff’s

objections to the recommendation.               After an independent

and de novo review of the record, the court concludes
   Case 2:19-cv-00328-MHT-JTA Document 14 Filed 11/16/20 Page 2 of 2




that plaintiff’s objections should be overruled and the

magistrate   judge’s     recommendation        adopted.       However,

because plaintiff is pro se and it is not impossible

that he could plead a viable claim against a non-immune

defendant, the court will dismiss the complaint without

prejudice.

    An appropriate judgment will be entered.

    DONE, this the 16th day of November, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
